Name: Commission Regulation (EEC) No 600/79 of 29 March 1979 amending Regulation (EEC) No 2237/77 as regards the date of introduction of the new form of farm return in Italy and Luxembourg
 Type: Regulation
 Subject Matter: farming systems
 Date Published: nan

 Avis juridique important|31979R0600Commission Regulation (EEC) No 600/79 of 29 March 1979 amending Regulation (EEC) No 2237/77 as regards the date of introduction of the new form of farm return in Italy and Luxembourg Official Journal L 078 , 30/03/1979 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 10 P. 0203 Greek special edition: Chapter 03 Volume 25 P. 0023 Swedish special edition: Chapter 3 Volume 10 P. 0203 Spanish special edition: Chapter 03 Volume 16 P. 0067 Portuguese special edition Chapter 03 Volume 16 P. 0067 COMMISSION REGULATION (EEC) No 600/79 of 29 March 1979 amending Regulation (EEC) No 2237/77 as regards the date of introduction of the new form of farm return in Italy and Luxembourg THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), as last amended by Regulation (EEC) No 2910/73 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2237/77 (3) specified the items to be included in the farm return to be used in determining the incomes of agricultural holdings; Whereas it has been possible to overcome the difficulties initially envisaged for the application as from 1978 of the new farm return in Luxembourg ; whereas, in the case of that Member State, it will be possible to submit the accountancy data for the 1978 accounting year in the new farm return; Whereas technical difficulties encountered in Italy in drawing up the instruments necessary for applying the new farm return are preventing the new farm return from being rationally applied for collecting the accountancy data of the 1979 accounting year ; whereas it is therefore expedient for the farm return used in previous accounting years to remain in force during the 1979 accounting year; Whereas all the necessary measures have been taken in Italy to ensure satisfactory application of the new farm return for the collection of the accountancy data of the 1980 accounting year; Whereas it is necessary to correct a mistake in the wording of heading 145, in the German version, concerning other fodder plants, and in that of heading 157, in all the language versions, relating to nurseries; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Sole Article Regulation (EEC) No 2237/77 is amended as follows: 1. The text of the second paragraph of Article 2 is replaced by the following: "However, these provisions shall apply for the first time in France and Ireland to the accounting data of the 1979 accounting year, and in Italy to the accounting data of the 1980 accounting year. The 1979 and 1980 accounting years shall begin respectively during the periods from 1 January to 1 July 1979 and from 1 January to 1 July 1980." 2. In Annex II, the text of heading 145 in the German version is worded as follows: "Sonstige Futterpflanzen : der gesamte Futteranbau, der in der Fruchtfolge steht und weniger als 5 Jahre lang die gleiche FlÃ ¤che beansprucht (einjÃ ¤hriger und mehrjÃ ¤hriger Futteranbau ohne Ackerwiesen)." 3. In Annex II, the text of heading 157 is replaced by the following: "Nurseries : including vine nurseries ; excluding tree nurseries in forests which serve the holding's needs." This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No 109, 23.6.1965, p. 1859/65. (2)OJ No L 299, 27.10.1973, p. 1. (3)OJ No L 263, 17.10.1977, p. 1.